—Order unanimously affirmed with costs. Memorandum: Plaintiff’s fourth and fifth causes of action were pleaded with sufficient particularity to satisfy CPLR 3016 (b). Those causes of action are not "so vague or ambiguous that a party cannot reasonably be required to frame a response” (CPLR 3024 [a]). Defendant’s motion to change venue also is without merit. Plaintiff commenced this action against defendant individually, not against the partnership or business, and therefore the county designated by plaintiff is the appropriate place of trial (see, CPLR 503 [a]). Under the circumstances, the court did not abuse its discretion in failing to impose sanctions upon plaintiff with respect to dismissal of the second cause of action (see, 22 NYCRR 130-1.1 [c] [1]; Minister of Refrn. Prot. Dutch Church v 198 Broadway, 76 NY2d 411, 414). (Appeal from Order of Supreme Court, Queens County, Dunkin, J. — Breach of Contract.) Present — Denman, P. J., Pine, Lawton, Callahan and Davis, JJ.